DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not disclose or render obvious a light source configured to emit light; a structured light pattern mask configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region configured to generate a first structured light having a first polarization and a second region configured to generate a second structured light having a second polarization that is different from the first polarization; and a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively,
wherein at least one of the first region and the second region comprises a plurality of nanostructures.
	The closest prior art of record, Kroll, discloses a structured light projector (see fig.5) comprising: a light source configured to emit light (see fig.5, 1 and 2); a structured light pattern mask (see SQWP or SWP in fig.9) configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region (see the operation of the top part of SQWP in fig.5 or top part of SWP in fig.9) configured to generate a first structured light having a first polarization and a second region (see the operation of bottom part of SQWP, see bottom part of SWP in fig.9) configured to generate a second structured light having a second polarization that is different from the first polarization (compare the polarization of the top part and bottom of the light from SQWP and see the light from the top and bottom part of SWP in fig.9); and a polarization multiplexing (see Pg1 or BC in fig.9) deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively (see the direction of reflection in figs.5 and 9), wherein the first region is disposed in a region other than a region where the second region is disposed in the structured light pattern mask (see the positions of the top part and bottom part of SQWP) but does not disclose a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively,
wherein at least one of the first region and the second region comprises a plurality of nanostructures.
	Claims 2, 4-16, 21 and 23 are allowed as they depend from an allowed claim.

With respect to claim  17, the prior art does not disclose or render obvious a light source configured to emit light; a structured light pattern mask configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region configured to generate a first structured light having a first polarization and a second region configured to generate a second structured light having a second polarization that is different from the first polarization: and a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively, wherein the polarization multiplexing deflector comprises a plurality of third nanostructures having a first axis and a second axis, each of the plurality of third nanostructures having a sub-wavelength dimension that is less than a wavelength of the light emitted by the light source.

 With respect to claim 22, the prior art does not disclose or render obvious a structured light projector; a sensor configured to receive light from an object which is irradiated with light emitted by the structured light projector; and a processor configured to obtain shape information of the object based on the light received by the sensor, wherein the structured light projector comprises: a light source configured to emit light; a structured light pattern mask configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region configured to generate a first structured light having a first polarization and a second region configured to generate a second structured light having a second polarization that is different from the first polarization; and a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively.

With respect to claim 25, the prior art does not disclose or render obvious a light source configured to emit light; a structured light pattern mask configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region configured to generate a first structured light having a first polarization, and a second region configured to generate a second structured light having a second polarization that is different from the first polarization; and a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively, wherein the first region comprises a plurality of first nanostructures, and the polarization multiplexing deflector comprises a plurality of third nanostructures.

The closest prior art of record, Kroll, discloses a structured light projector (see fig.5) comprising: a light source configured to emit light (see fig.5, 1 and 2); a structured light pattern mask (see SQWP or SWP in fig.9) configured to receive the light emitted by the light source, the structured light pattern mask comprising a first region (see the operation of the top part of SQWP in fig.5 or top part of SWP in fig.9) configured to generate a first structured light having a first polarization and a second region (see the operation of bottom part of SQWP, see bottom part of SWP in fig.9) configured to generate a second structured light having a second polarization that is different from the first polarization (compare the polarization of the top part and bottom of the light from SQWP and see the light from the top and bottom part of SWP in fig.9); and a polarization multiplexing (see Pg1 or BC in fig.9) deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively (see the direction of reflection in figs.5 and 9), wherein the first region is disposed in a region other than a region where the second region is disposed in the structured light pattern mask (see the positions of the top part and bottom part of SQWP) but does not disclose a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively, wherein the polarization multiplexing deflector comprises a plurality of third nanostructures having a first axis and a second axis, each of the plurality of third nanostructures having a sub-wavelength dimension that is less than a wavelength of the light emitted by the light source, or a sensor configured to receive light from an object which is irradiated with light emitted by the structured light projector; and a processor configured to obtain shape information of the object based on the light received by the sensor, wherein the structured light projector comprises: a light source configured to emit light; a structured light pattern mask configured to receive the light emitted by the light source or a second region configured to generate a second structured light having a second polarization that is different from the first polarization; and a polarization multiplexing deflector configured to deflect the first structured light and the second structured light generated by the structured light pattern mask, to different directions, respectively, wherein the first region comprises a plurality of first nanostructures, and the polarization multiplexing deflector comprises a plurality of third nanostructures.
Claims 18, 19, 20, 24, 26 and 27 are allowed as they depend from allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882